                Case 8:20-cr-00434-PX Document 62 Filed 08/16/21 Page 1 of 3
                                                    U.S. Department of Justice
                                                                          United States Attorney
                                                                          District of Maryland
                                                                          Southern Division

David I. Salem                      Mailing Address:                      Office Location:           DIRECT: 301-344-4237
Assistant United States Attorney    6500 Cherrywood Lane, Suite 200       6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
David.Salem@usdoj.gov               Greenbelt, MD 20770-1249              Greenbelt, MD 20770-1249      FAX: 301-344-4516


                                                                      August 16, 2021

The Honorable Paula Xinis
United States District Court
6500 Cherrywood Lane
Suite 400
Greenbelt, MD 20770

           Re:        Supplemental Information in Support of the Government’s Opposition (ECF 51).

           Dear Judge Xinis:

       Pursuant to the Court’s instructions at the July 8, 2021 Status Hearing, and the subsequent
Letter Order (ECF 56), below is a factual representation of the efforts the Government has
undertaken in connection with the Defendant’s Motion to Compel Production of Evidence from
Specified Agencies of the U.S. Intelligence Community (ECF 44).

        The defense requested information from five Intelligence Community agencies: (1) the
Central Intelligence Agency (“CIA”), (2) the Bureau of Intelligence and Research of the U.S.
Department of State, (3) the Office of Terrorism and Financial Intelligence of the U.S. Department
of the Treasury, (4) the Intelligence Branch of the Federal Bureau of Investigation (“FBI”), and
(5) the National Security Agency of the U.S. Department of Defense (“NSA”). As stated in the
Government’s Opposition (Docket No. 49), the five agencies are not part of the prosecution team,
nor does the Government have any knowledge that any of them possess any exculpatory
information in relation to the 11 conspiracy, fraud, and money laundering charges in the
indictment. Any efforts the Government has made to query any of the agencies do not change these
facts or waive any arguments to the contrary. 1 Thus, for the reasons set forth in our opposition
(ECF 49), and as explained during the July 8 status conference, the Defendant’s motion should be
denied on the merits and/or denied as moot. Nevertheless, the Government’s efforts to obtain
information from these five agencies is summarized below.

           I.         CIA and NSA

        The Government (prior to the July 8 conference) sent a request to the CIA and NSA, asking
for any documents related to Jeremy Schulman in the time period from 2009 to 2014. The
Government did not limit its request to any specific type of document or provide any limiting
instructions. As to these agencies, the Government has fully discharged its discovery obligations
with respect to the request.
1
         To the extent the Government identifies any information related to Abdiaziz Amalo, it will be produced as
required by Giglio or court order.

                                                            1
             Case 8:20-cr-00434-PX Document 62 Filed 08/16/21 Page 2 of 3

       II.      The Bureau of Intelligence and Research of the U.S. Department of State

        During the investigation that preceded the indictment, the Government requested and
received documents related to Schulman from the U.S. Department of State (“State Department”).
As discussed in the Government’s letter to the Court regarding the State Department (ECF 43), the
Government has produced to the defense all the State Department records that it has received.
Further, the Government understands that the State Department intends to provide the Government
with a log identifying materials responsive to the Government’s request that were withheld by the
State Department as privileged. The Government will provide that log to the defense.

         The Government, in requesting materials during the investigation, did not dictate to the
State Department which bureaus or offices it should search. The Government understands that the
State Department’s Office of the Legal Advisor made an informed judgment as to which bureaus
or offices were reasonably likely to possess responsive records, and the Bureau of Intelligence and
Research was not among them. The State Department was not a part of the prosecution team and
the Government has no reason to believe that the Bureau of Intelligence and Research—contrary
to the judgment of the State Department’s Office of the Legal Advisor —possesses responsive, let
alone exculpatory, information. The Government has not requested that the State Department
conduct an additional search for records there.

       III.     The Office of Terrorism and Financial Intelligence of the U.S. Department of
                the Treasury

           As discussed at the July 8 status hearing, this agency is not part of the prosecution team,
and the Government has no reason to believe that it possesses exculpatory information. We did
not request or receive any information from this agency. Schulman contends that an email between
an official of this agency and State Department officials, in which the officials discuss the
involvement of private attorneys and lobbyists in the Government of Somalia’s efforts to obtain
access to sovereign assets, shows that Treasury Department officials “were aware of – and even
authorized – Mr. Schulman’s efforts.” (ECF 51.) There is nothing exculpatory, however, about
the mere fact that officials at the Treasury Department were aware of some of Schulman’s
activities. And Schulman has provided no information showing that anyone at the Treasury
Department authorized Schulman to do anything, or that any Treasury Department officials were
aware of Schulman’s specific conduct alleged in the indictment.

       IV.      The FBI Intelligence Branch

        The FBI searched its files, without any limitations, for any mention of Jeremy Schulman.
The FBI’s search encompassed the FBI’s Intelligence Branch, irrespective of whether that office
was part of the prosecution team. We have produced responsive information pursuant to our
discovery obligations to date, and in the event any of this information is required to be produced
by the Jencks Act, Giglio, or court order, we will continue to produce it. Further—although there
is no reason to believe that Jeremy Schulman was intercepted or captured in any FISA warrant—
the FBI searched that database for his name and two phone numbers. No records were found.

       Please contact us if you have any further questions.




                                                  2
          Case 8:20-cr-00434-PX Document 62 Filed 08/16/21 Page 3 of 3


                                           Sincerely,

        JOSEPH BEEMSTERBOER                JONATHAN LENZNER
        ACTING CHIEF, FRAUD SECTION        ACTING UNITED STATES ATTORNEY


               /s                                  /s
        JASON M. MANNING                   DAVID I. SALEM
        AMY MARKOPOULOS                    Assistant United States Attorney
        Trial Attorneys                    (301) 344-4237
        (202) 514-6256/616-1514            David.Salem@usdoj.gov
        Jason.Manning@usdoj.gov /
        Amy.Markopoulos@usdoj.gov



Encl.

Copies to:
Paul Butler, Esq.
Akin Gump Strauss Hauer & Feld LLP

Stanley Woodward, Esq.
Brand Woodward Law
1808 Park Road NW
Washington, DC 20010




                                       3
